Exhibit 10.81

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is by and between TeleTech
Services Corporation, a Delaware corporation (the “Company”), a wholly owned
subsidiary of TeleTech Holdings, Inc., a Delaware corporation (“TeleTech”), and
Robert N. Jimenez (“Employee” or “Jimenez”), is executed to be effective as of
the Start Date of employment (“Effective Date”).

 

1.                                    APPOINTMENT.

 

a.         The Company hereby employs Mr. Jimenez as Executive Vice President
Customer Strategy Services to lead TeleTech Customer Strategy Services (“CSS”)
business segment and enable it to deliver its business objectives, as
established from time to time by the TeleTech board of directors (the “Board”).
In this role, Mr. Jimenez will report to TeleTech Chief Executive Officer
(“CEO”) and will become a member of the TeleTech executive leadership team.
Employee hereby accepts such appointment with the Company to begin on April 20,
2015 (“Start Date”).

 

b.         Employee shall devote his full-time and best efforts to the
performance of all duties contemplated by this Agreement and, as assigned to
Employee from time to time by CEO. Unless otherwise specifically authorized in
writing by TeleTech, Employee shall not engage in any other business activity,
or otherwise be employed by any other company.  This shall not preclude the
Employee from serving on boards of directors with TeleTech’s prior written
approval.

 

c.         Employee acknowledges that, as part of his employment duties, the
Employee may be required to perform services for, and serve as an officer and/or
director of, TeleTech subsidiaries, affiliates and related entities, on behalf
of and as requested by TeleTech; and Employee agrees to perform such duties
diligently and without further compensation.  Although employed by the Company,
a TeleTech subsidiary, the Employee as a member of TeleTech executive leadership
team shall render services to TeleTech as necessary and desirable to protect and
advance the best interests of TeleTech, acting, in all instances, in accordance
with TeleTech’s Ethics Code and policies.

 

2.                                    COMPENSATION.

 

a.         Salary and Period Salary Review.  As of the Start Date, Employee’s
base salary shall be $400,000 per year (“Base Salary”), payable in equal
installments in accordance with the Company’s standard payroll practice, less
legally required deductions and withholdings.  The Employee’s Base Salary may be
periodically reviewed and adjusted (but not reduced) in accordance with TeleTech
standard procedures. Notwithstanding the foregoing, Base Salary may be reduced
at TeleTech’s discretion, as part of a company-wide austerity measure or a
compliance initiative that applies uniformly to all executives at the Employee’s
level.

 

b.         Variable Incentive Plan (annual cash bonus).  Beginning in 2015, and
annually thereafter, Employee will be eligible to participate in an annual
performance based cash incentive program, currently referred to as TeleTech’s
Variable Incentive Plan (“VIP”).  The Employee VIP opportunity shall be up to
200% of his Base Salary (i.e. $800,000), tied to the annual targets and goals of
the business as set by the Compensation Committee of the Board and the CEO.  The
Employee’s annual VIP awards will be based on a combination of:
(1) TeleTech-wide business results; (2) CSS business segment specific results
and business segment’s execution against strategy to deliver on a long-term plan
to meet revenue and

 

1

--------------------------------------------------------------------------------


 

operating income goals; and (3) the Employee’s individual performance. 2015 VIP
will be paid in the first quarter of 2016, after TeleTech’s annual results of
operations have been determined; and shall be prorated based on the actual time
the Employee worked for the Company in 2015.  Timing and schedule for post 2015
VIP awards is expected to be similar to 2015 VIP and is determined by the
Compensation Committee annually.

 

3.                                    RESTRICTED STOCK UNITS (RSUS).

 

a.         Time-Based New Hire RSU Grant.  TeleTech shall grant to the Employee
restricted stock units (“RSUs”) with a market value of $1,000,000, based on
TeleTech stock fair market value at the time of the grant, subject to the
approval of the Compensation Committee of the Board (“New Hire RSUs”).  The New
Hire RSUs shall vest in accordance with the terms and conditions set forth in
the Restricted Stock Unit Agreement, attached hereto as Exhibit A and
incorporated herein by reference.  The New Hire RSUs shall vest in five
(5) installments, with 40% of the grant vesting on the 2nd anniversary of the
Start Date, and 20% each vesting on the 3rd, 4th, and 5th anniversaries of the
Start Date, provided that the Employee continuous to be employed by the business
on each of the vesting dates.

 

b.         Performance-Based RSU Grant.  Starting in 2016, the Employee will be
eligible to receive additional RSU grants based on his performance against
targets outlined in Exhibit B to this Agreement, attached hereto and
incorporated by reference (“Performance-Based RSUs”).  The total
Performance-Based RSU opportunity shall be up to $8,000,000, as further
described in Exhibit B. The size of each Performance-Based RSU grant shall be
contingent on the Employee’s performance against established CSS incremental
operating income and non-CSS operating income “pull-through” targets for the
prior fiscal year, as determined in 2016, 2017, 2018, and 2019 as further
detailed in Exhibit B.  All Performance-Based RSU grants will vest on the first
anniversary of each grant provided the Employee continues to be employed by the
Company or otherwise employed in the business through another affiliate of
TeleTech.

 

c.         Annual Equity Grants.  TeleTech employees at the Employee’s level
participate in TeleTech annual Equity Grant program, designed to provide long
term incentives for senior executives.  The Employee will become eligible for
the annual Equity Grant program beginning in 2018, after the wind-down of the
Performance-Based RSU opportunity outlined in paragraph 3(b) of this Agreement.
Annual Equity Grants are based on TeleTech’s and the Employee’s performance
against targets, as set by the Compensation Committee of the Board. TeleTech and
Employee agree that notwithstanding the Employees eligibility for the annual
Equity Grant, the parties may negotiate in good faith and agree to another
multi-year performance-based RSU opportunity starting in 2018.

 

4.                                    BENEFITS.

 

a.            Health and Welfare Insurance and other benefits.  Employee and his
dependents shall be eligible for coverage and may choose to enroll under
TeleTech’s group medical, vision, and dental insurance and other insurance plans
made available to the Company’s employees, beginning on the first of the
calendar month after 30 days tenure with the Company (for clarification, the
Employees eligibility for participation in these benefits will start on June 1,
2015, assuming the start date of April 20, 2015).

 

b.           Miscellaneous benefits.  Employee shall receive benefits generally
applicable to the Company’s management employees that are from time to time in
effect, such as the Company’s 401(k) and Deferred Compensation Plans.

 

2

--------------------------------------------------------------------------------


 

c.   Paid Leave. Employee shall be eligible for have Paid Time Off (PTO) benefit
pursuant to the TeleTech’s current PTO Policy (or any other vacation/sick policy
then in effect).  Employee will also be paid for time off for certain holidays
as set forth in Company’s current Company Holiday Policy.

 

5.                                    RELATIONSHIP BETWEEN THIS AGREEMENT AND
OTHER COMPANY AGREEMENTS.

 

In the event of any direct conflict between any term of this Agreement and any
TeleTech contract, policy, procedure, guideline or other publication addressing
the same terms and conditions contained in this Agreement, the terms of this
Agreement shall control in regards to Employee’s employment.

 

6.                                    TERMINATION.

 

a.         Termination by Either Party.  Except as set forth in paragraphs 6(c),
(e) and (f) below, upon 30 days written notice, either party may terminate the
employment relationship.  Both parties may mutually agree to a shorter period.

 

b.         Termination by the Company Without Cause or for Good Reason.

 

Upon 30 days written notice, the Company, in its sole discretion, may terminate
Employee’s employment without Cause or for Good Reason (as “Cause” and “Good
Reason” are defined in paragraphs 6(g) and 6(h) respectively).  If Employee
executes a separation agreement in a form substantially similar to the agreement
set forth in Exhibit C (attached hereto), releasing all legal claims except for
those that cannot legally be released and Employee continues to comply with all
terms of such separation agreement, and any other agreement signed by the
Employee with the Company, the Company shall pay Employee severance compensation
equal to twelve (12) months of Employee’s then-current Base Salary, payable
monthly over a twelve (12) month period in accordance with TeleTech’s then
current regular pay periods and policies, less legally required deductions and
withholdings. Except as otherwise provided in Exhibit B, no other compensation
or bonuses will be deemed “earned” and/or payable at or following termination.

 

If the Company terminates this Agreement without Cause or for Good Reason under
this paragraph 6(b), pays Employee the compensation earned as of the termination
date, and provides Employee severance compensation  in the amount and on the
terms specified in this paragraph 6(b), the Company’s acts in doing so shall be
in complete accord and satisfaction of any claim that Employee has or may at any
time have for compensation or payments of any kind from the Company or TeleTech
arising from or relating in whole or part to Employee’s employment with the
Company and/or this Agreement. If the separation agreement and legal release
referenced above are not signed within thirty (30) days from when the agreements
are presented to the Employee, then the Employee waives his right to receive any
severance compensation pursuant to this Agreement, even if Employee were to
successfully litigate any claim against the Company.

 

c.         Termination by the Company For Cause.  The Company may terminate this
Agreement with no notice for Cause, as that term is defined in paragraph 6(g),
with the Company’s only obligation being the payment of any salary and
compensation earned as of the date of termination, and any continuing
obligations under the Company benefit plans then in effect, and without
liability for severance compensation of any kind, including the base pay
severance set forth in paragraph 6(b) above.  Notwithstanding the foregoing, the
Company must provide the Employee with a written notice of Cause, describing
fully the circumstances and allegations being made; and will provide the
Employee with 30 calendar days to cure the

 

3

--------------------------------------------------------------------------------


 

circumstances of such Cause (assuming the reasons behind the Cause are capable
of being cured) and, should the Cause be cured, will reinstate his employment
with the Company.  It is understood and agreed that whether the satisfactory
cure has been achieved is subject to the standard dispute resolution provisions
of this Agreement.

 

d.         Termination by Employee. Except as provided in paragraph 6(b) in
connection with termination for Good Reason, the Employee is not entitled to
severance compensation if Employee terminates his own employment with Company
with the exception of the terms set forth in paragraph 6(f).  Employee shall
remain subject to the Company’s Confidentiality and Arbitration agreements, any
other similar agreements executed shortly prior to, or during his employment,
including without the limitation this Agreement, all of which survive
termination of employment.

 

e.         Termination Upon Employee’s Death.  This Agreement shall terminate
immediately upon Employee’s death.  Thereafter, the Company shall pay to
Employee’s estate all compensation fully earned, and benefits fully vested as of
the last date of Employee’s continuous, full-time active employment with the
Company.  For purposes of this Agreement, continuous, full-time active
employment shall be defined as the last date upon which Employee continuously
performed his job responsibilities on a regular, full-time basis consisting of
at least 35 hours per week, and in the usual course of the Company’s business
(“Continuous Full-Time Active Employment”).  In case of Employee’s death, the
Company shall not be required to pay any form of severance or other compensation
concerning or on account of Employee’s employment with the Company or the
termination thereof.

 

f.          Termination Following Disability.  During the first ninety (90)
calendar days after a mental or physical condition that renders Employee unable
to perform the essential functions of his position with reasonable accommodation
(the “Initial Disability Period”), Employee shall continue to receive his base
salary pursuant to paragraph 2(a).  Thereafter, if Employee qualifies for
benefits under the Company’s long term disability insurance plan (the “LTD
Plan”), then Employee shall remain on leave for as long as Employee continues to
qualify for such benefits, up to a maximum of 180 consecutive days (the “Long
Term Leave Period”).  The Long Term Leave Period shall begin on the first day
following the end of the Initial Disability Period.  During the Long Term Leave
Period, Employee shall be entitled to any benefits to which the LTD Plan
entitles Employee, but no additional compensation from the Company in the form
of salary, performance bonus, equity grants, allowances or otherwise. If during
or at the end of the Long Term Leave Period Employee remains unable to perform
the essential functions of his position, then the Company may terminate this
Agreement and/or Employee’s employment. If the Company terminates this Agreement
or Employee’s employment under this paragraph 6(f), the Company’s payment
obligation to Employee shall be limited to all compensation fully earned, and
benefits fully vested as of the last date of Employee’s Continuous, Full-Time
Active Employment with the Company.

 

g.         Definition of “Cause”.  For purposes of this Agreement,  “Cause”
shall have the following meaning:

 

(i)                                   Fraud, theft, embezzlement (or attempted
fraud, theft, embezzlement), dishonest acts or illegal conduct (as determined by
a legal authority of a competent jurisdiction) ;

(ii)                                Other similar acts of willful misconduct of
the Employee resulting in material adverse impact to the Company;

(iii)                             A material breach by the Employee of this
Agreement;

(iv)                           Use of any controlled substance or use of
alcohol, while in performance of one’s duties (except as part of a Company
sponsored event);

 

4

--------------------------------------------------------------------------------


 

(v)                              A breach of a fiduciary duty that results in a
material adverse impact to the Company or in personal profit to the Employee (as
determined by the Company based on its conflict of interest policies outlined in
its Ethics Code);

(vi)                           Use of trade secrets or confidential information
of the Company, other than in pursuit of  Company’s business;  or

(vii)                        Aiding a competitor of the Company.

 

h.         Definition of “Good Reason”.  For purposes of this Agreement, the
Employee’s termination of his employment with the Company for “Good Reason”
shall mean (i) TeleTech’s breach of its material obligations under this
Agreement and any and all Exhibits hereto, and the failure of TeleTech to cure
the circumstances of such breach within 30 calendar days of a written notice
from the Employee; or (ii) a change in the Employee’s role or responsibilities
that would materially impact his ability to effectively drive the performance of
consulting business at TeleTech to enable him to delivery financial results
necessary to create value and earn incentives reasonably anticipated in
paragraph 3(b) and Exhibit B of this Agreement.  The term “Good Reason” does not
refer to an ordinary course of business reorganization of TeleTech business
segments where CSS is not a stand along segment, nor does it involve a change in
the reporting relationship for the role, as long as the Employee has the scope
of responsibilities necessary to drive operational and financial results for
TeleTech’s consulting business.

 

7.         RELOCATION IS NOT REQUIRED.  The Company shall not require Employee
to relocate until such time as is mutually agreed to by both Employee and the
Company.

 

8.         TRAVEL REQUIRED.  Company agrees that Employee will be permitted to
travel in business class for international travel exceeding 6 hours in duration.

 

9.         SUCCESSORS AND ASSIGNS.  The Company, its successors and assigns may
in their sole discretion assign this Agreement to any person or entity in
connection with the merger, acquisition or other business combination that
results in the divestiture or transfer of all or substantially all the assets of
the Company. This Agreement shall bind, and inure to the benefit of the
Company’s successors or assigns.  This Agreement is for personal services and
the Employee shall not assign his rights or obligations hereunder.

 

10.       GOVERNING LAW AND DISPUTE RESOLUTION.

 

a.         Employee and the Company agree that in the event of any controversy
or claim arising out of or relating to Employee’s employment with and/or
separation from the Company, they shall negotiate in good faith to resolve the
controversy or claim privately, amicably and confidentially.  Each party may
consult with counsel in connection with such negotiations.

 

b.         Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Colorado without regard to conflict of
law principles.

 

c.         Disputes.  The parties agree that any action arising from or relating
in any way to this Agreement, shall be resolved and tried in the state or
federal courts situated in Denver, Colorado. The parties consent to jurisdiction
and venue of those courts to the greatest extent allowed by law.

 

In this regard, the Employee acknowledges and admits to all or a combination of
several following substantial contacts with Colorado:  (i) the Employee is
employed, provides services for or otherwise is affiliated with an legal entity
headquartered in the state of Colorado; (ii) the Employee receives the
compensation in a form of Employee checks or wire transfers that are drawn
either directly or indirectly, from bank accounts in Colorado; (iii) the
Employee regularly

 

5

--------------------------------------------------------------------------------


 

interacts with, contacts and is contacted by  other TeleTech employees and
executives in Colorado; (iv) the Employee either routinely travels to or attends
business meetings in Colorado; and (v) the Employee receives substantial
compensation and benefits as a result of TeleTech being a corporation
headquartered in and subject to the laws of Colorado.  Based on these and other
contacts, the Employee acknowledges that he could reasonably be subject to the
laws of Colorado.

 

d.         Attorney’s fees. The party that substantially prevails in any action
to enforce any provision of this Agreement shall recover all reasonable costs
and attorneys’ fees incurred in connection with the action.

 

11.       Non-Disclosure, Non-Competition and Non-Solicitation.  Employee agrees
to execute, simultaneously with the execution of this Agreement, the Company’s
Agreement to Protect Confidential Information, Assign Inventions and Prevent
Unfair Competition and Unfair Solicitation (“Confidentiality Agreement”),
incorporated herein by reference as Exhibit D.   In addition to the provisions
of the Confidentiality Agreement, the Employee in consideration of the
employment opportunity and compensation provided hereunder, agrees and covenants
during the term of his affiliation with the Company (as an employee or
otherwise):

 

a.         Non-Compete Undertaking. For a period of twelve (12) months from
separation from the Company, without TeleTech’s consent, not to work for or
otherwise contribute his knowledge, directly or indirectly, in whole or in part,
as an employee, officer, owner, manager, advisor, consultant, agent, partner,
director, significant shareholder (i.e. a shareholder holding more than 5% of
outstanding equity in the company), volunteer, intern or in any other similar
capacity anywhere in the world to a business entity engaged in the customer
experience and customer engagement business substantially similar to TeleTech’s,
its subsidiaries and affiliates, including entities engaged in the full, or
partial life cycle of customer strategy, analytics-driven, technology-enabled
customer engagement management solutions from customer engagement strategy
consulting, to technology and analytics driven customer acquisition to
technology solution development and integration to business process outsourcing
customer care (collectively, “TeleTech Business”).  This Non-Compete Undertaking
shall apply throughout, and shall be limited by, the territory where the
Employee performs services for the Company and TeleTech as provided in this
Agreement.  For the avoidance of doubt, the term ‘performs services for’ shall
not be limited to ‘works at’ or any other limitation delineating where the
Employee performs the actual services, but instead shall related to the entire
territory where the Company and TeleTech benefits and is reasonable to expect to
benefit from the Employee’s services. Given the Employee’s role as the Executive
Vice President for CSS business segment, and the world-wide reach of the CSS
business, the territory for purposes of this Agreement shall be worldwide.

 

b.         Employee Non-Solicitation Undertaking. For a period of twenty four
(24) months from separation from the Company, agrees not to solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment,
directly or indirectly, of any then current employee of the Company or its
subsidiaries and affiliates; and

 

c.         Client Non-Solicitation Undertaking. For a period of twenty four (24)
months from separation from the Company, agrees not to solicit or interfere with
business relationships between TeleTech and its current and prospective
(currently actively pursued) clients of TeleTech or any of its subsidiaries and
affiliates for purposes of offering or accepting goods or services similar to or
competitive with those offered by TeleTech or any of its subsidiaries and
affiliates.

 

6

--------------------------------------------------------------------------------


 

d.         Consequences of Breach. If the Employee breaches any of the covenants
and undertakings set forth in this paragraph 11:

 

(i)           All of the Employees unvested RSUs shall be immediately forfeited
and neither TeleTech nor the Company shall have any further liabilities to the
Employee pursuant to this Agreement, including without limitation no liability
for any Performance-Based RSUs not yet granted or granted and unvested;

 

(ii)   The Employee and those who aid him in such breach shall be liable for all
costs and business loses including any damages and out of pocket expenses
associated with or resulting from such breach; and

 

(iii) The Employee hereby consents and agrees that the Company and TeleTech
shall be entitled to seek, in addition to other available remedies, a temporary
or permanent injunction or other equitable relief against such breach or
threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.

 

12.       IRSC Section 409A.

 

a.         Interpretation.  This Agreement shall be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from, or complies with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Internal Revenue Service guidance and Treasury Regulations
thereunder (“Section 409A”).

 

b.         Separation from Service; Separate Payments.  Notwithstanding anything
in this Agreement to the contrary, to the extent that any payment or benefit
constitutes non-exempt “nonqualified deferred compensation” for purposes of
Section 409A, and such payment or benefit would otherwise be payable or
distributable hereunder by reason of Employee’s termination of employment, all
references to Employee’s “termination of employment” shall be construed to mean
a “separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h), and Employee shall not be considered to have had a
termination of employment unless such termination constitutes a “separation from
service” with respect to Employee.  If under this Agreement, an amount is to be
paid in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.

 

c.         Specified Employee.  Notwithstanding anything in this Agreement to
the contrary, if Employee is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i)) on the date of Employee’s “separation
from service”, any benefit or payment that constitutes non-exempt “nonqualified
deferred compensation” (within the meaning of Section 409A) shall be delayed in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i), and any
such delayed payment shall be paid to Employee in a lump sum during the ten
(10) day period commencing on the earlier of (i) the expiration of a six-month
period from the date of Employee’s “separation from service,” or (ii) Employee’s
death.  To the greatest extent permitted under Section 409A, any separate
payment or benefit under the Agreement will not be deemed to constitute
“nonqualified deferred compensation” subject to Section 409A and the six-month
delay requirement to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) or 1.409A-1(b)(9), or in any other applicable
exception or provision of Section 409A.

 

7

--------------------------------------------------------------------------------


 

d.         Reimbursements.  With regard to any provision in this Agreement that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such arrangement provides for a limit on the amount of expenses
that may be reimbursed over some or all of the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Employee’s taxable year following the taxable year in which the expenses were
incurred.

 

e.         Cooperation.  If the parties hereto determine that any payments or
benefits payable under this Agreement intended to comply with Section 409A do
not so comply, Employee and the Company agree to amend this Agreement, or take
such other actions as Employee and the Company deem necessary or appropriate, to
comply with the requirements of Section 409A, while preserving benefits that
are, in the aggregate, no less favorable than the benefits as provided to
Employee under this Agreement.  If any provision of this Agreement would cause
such payments or benefits to fail to so comply, such provision shall not be
effective and shall be null and void with respect to such payments or benefits,
and such provision shall otherwise remain in full force and effect.

 

13.       Miscellaneous.

 

a.         Severability. If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, the remainder of the
Agreement shall remain fully enforceable.  To the extent that any court
concludes that any provision of this Agreement is void or voidable, the court
shall reform such provision(s) to render the provision(s) enforceable, but only
to the extent absolutely necessary to render the provision(s) enforceable.

 

b.         Modification of Agreement.  This Agreement or any other term or
condition of employment shall not be modified by word or deed, except in writing
signed by the Employee and the Executive Vice President, Chief Administrative
Officer or Chief Executive Officer for TeleTech.

 

c.         Waiver.  No provision of this Agreement shall be deemed waived, nor
shall there be an estoppel against the enforcement of any such provision, except
by a writing signed by the party charged with the waiver or estoppel.  No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

 

d.         Construction.  Whenever applicable, masculine and neutral pronouns
shall equally apply to the feminine genders; the singular shall include the
plural and the plural shall include the singular.  The parties have reviewed and
understand this Agreement, and each has had a full opportunity to negotiate the
agreement’s terms and to consult with counsel of their own choosing.  Therefore,
the parties expressly waive all applicable common law and statutory rules of
construction that any provision of this Agreement should be construed against
the agreement’s drafter, and agree that this Agreement and all amendments
thereto shall be construed as a whole, according to the fair meaning of the
language used.

 

e.         Employee’s Representations and Warranties.  Employee represents and
warrants, to the best of his knowledge, that the Employee is not a party to any
employment, non-competition or other agreement or restriction which could
interfere with the Employee’s

 

8

--------------------------------------------------------------------------------


 

employment with the Company or Employee’s or the Company’s or TeleTech’s rights
and obligations hereunder, and that Employee’s acceptance of employment with the
Company and the performance of Employee’s duties hereunder will not breach the
provisions of any contract, agreement, or understanding to which Employee is a
party or any duty owed by Employee to any other person.

 

f.          Counterparts, Telecopies and PDFs.  This Agreement may be executed
in counterparts, or by copies transmitted by pdf or telecopier, which
counterparts and/or facsimile transmissions shall have the same force and effect
as had the contract been executed in person and in original form.

 

g.         Return and/or Forfeiture of Compensation and Equity Grants. 
Notwithstanding any other provision in this Agreement or in the related RSU
agreements, in the event that pursuant to the terms or requirements of the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or of any applicable laws, rules or regulations
promulgated by the US Securities and Exchange Commission or any listing
requirements of any stock exchange or stock market on which any securities of
TeleTech trade, from time to time, and in the event any bonus payment, stock
award or other payment is based upon the satisfaction of financial performance
metrics which are subsequently reversed due to a restatement or reclassification
of financial results of TeleTech, then any payments made or equity awards
granted (and equity received pursuant to these awards) shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements.  This paragraph 13(g) shall survive any
expiration or termination of this Agreement for any reason.

 

h.         Controlling Provisions.  The employment arrangement contemplated by
this Agreement includes other related documents in addition to this Employment
Agreement, some of which are TeleTech and the Company standard documents not
otherwise tailored to this transaction.  To the extent any provisions of these
related agreements contradict the clear provisions and terms of this Employment
Agreement, the provisions of this Agreement shall be controlling.

 

Employee acknowledges and agrees: that he understands this Agreement; that he
enters into it freely, knowingly, and mindful of the fact that it creates
important legal obligations and affects his legal rights; and that he
understands the need to consult concerning this Agreement with legal counsel of
his own choosing, and has had a full and fair opportunity to do so.

 

Employee:

 

TeleTech Services Corporation:

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Robert N. Jimenez

 

 

Regina M. Paolillo. Chief Financial & Administrative Officer

 

 

 

 

 

Date:

 

 

Date:

 

 

9

--------------------------------------------------------------------------------